Dillon, Ch. J.
Respecting the effect of the act of 1868 as to appeals from judgments rendered prior to the taking effect of that act, the court concur in holding :
That down to the first Monday of January, 1869, an appeal, if taken, must be taken directly to the Supreme Court.
But suppose the year heretofore given in which to take an appeal had not elapsed, and an appeal is taken after the act of 1868 comes into operation, will it lie at all % and if so, must it be taken in. the first instance to this court or to the General Term ?
On this question a majority of the court hold that sections 17 and 18 of the act of 1868 relate exclusively to judgments and orders rendered and entered after that act went into operation; and as to these, appeals must be taken to the General Term, and within the three months allowed by section eighteen.
Judgments rendered anterior to the time when the act of 1868 went into force are not affected thereby, and an appeal therefrom lies directly to this court, and such appeal may be taken at any time within one year from the date of the judgment appealed from. In other words, as to such judgments, the provisions of the Revision, respecting ap*180peals, remain unaffected by reason of any thing in sections 17 and 18 of the act of 1868.
The subject has been fully considered, and the court, being of opinion that the above is the true meaning of the law, overrule the motions to dismiss the appeals.
Motions overruled.